Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 1 of 18 PageID: 1



BRESSLER, AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200 (phone)
(973) 514-1660 (facsimile)
Attorneys for Defendants
Harlan B. Pyles and B&S Pyles Trucking, LLC

                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 DEBORA SMOKER, DANIEL SMOKER,                     Civil Action No. 1:19-cv-15251

        Plaintiffs,

 vs.

 HARLAN B. PYLES and B&S TRUCKING                           NOTICE OF REMOVAL
 LLC and/or B&S PYLES TRUCKING LLC                               (Diversity)
 and JOHN DOE #1-20 (inclusive, fictitiously
 named defendants), and ABC CORP #1-20
 (inclusive, fictitiously named defendants), and
 XYZ COMPANY (inclusive fictitiously
 named defendants)

        Defendants.

       Defendants Harlan B. Pyles (“Mr. Pyles”) and B&S Pyles Trucking LLC (improperly pled

as B&S Trucking LLC and/or B&S Pyles Trucking LLC) (“B & S”) (collectively, “Defendants”),

by and through their counsel, Bressler, Amery & Ross, P.C., pursuant to 28 U.S.C. §§ 1332, 1367,

1441 and 1446, and with a full reservation of any and all rights, claims, objections and defenses,

hereby file this Notice of Removal from Superior Court of New Jersey, Law Division, Camden

County to the United States District Court for the District of New Jersey. As for their reasons for

removal, the Defendants respectfully state as follows:

                                    THE REMOVED CASE

       1.      On or about June 17, 2019, there was commenced and is now pending before the

Superior Court of the State of New Jersey, County of Camden, a civil action entitled Smoker, et
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 2 of 18 PageID: 2



al. v. Pyles, et al., Docket No. CAM-L-002444-19 (herein after “State Court Action”). A true copy

of the complaint filed in that matter is attached as Exhibit 1.

                     JURISDICTION AND GROUNDS FOR REMOVAL

       2.      This action is a civil action removable to this Court pursuant to 28 U.S.C. § 1441

because this Court has original jurisdiction over this cause under 28 U.S.C. § 1332(a)(1).

       3.      Defendant B & S is a limited liability company organized under the laws of the

State of West Virginia, having its principal place of business at 1621 Lost River Park Road in

Moorefield, West Virginia 26836. Defendant B&S has two members, Benjamin Pyles and Stacy

Pyles, who are both residents of the State of West Virginia.

       4.      Defendant Harlan B. Pyles is a citizen of the State of West Virginia who resides at

412 Shoemaker Road, Lost City, West Virginia 26810.

       5.      Based upon the Complaint, Plaintiffs reside in Emmaus, Pennsylvania.

       6.      Accordingly, the diversity of citizenship requirement is satisfied pursuant to 28

U.S.C. § 1332(a)(1) and (c).

       7.      Plaintiff Debora Smoker asserts in the Complaint personal injury due to negligence

in the operation, control, maintenance and/or supervision of said motor vehicle resulting in pain,

suffering, medical expenses, and economic losses. Plaintiff Daniel Smoker is Plaintiff Debora

Smoker’s spouse and has brought per quod claims. Although the Complaint does not state the

monetary amount that Plaintiffs seek in relief, Plaintiff Debora Smoker alleges a serious,

substantial and permanent injuries including significant disfiguring scarring that affect Plaintiff’s

ability to engage in everyday activities. As of July 9, 2019, although we have not yet received any

of Plaintiff’s medical records setting forth her claimed injuries, Plaintiffs’ attorney did indicate his

belief that Plaintiffs’ damages exceed $75,000.




                                                  -2-
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 3 of 18 PageID: 3



        8.      Accordingly, in light of Plaintiffs’ complaints, the fact that the accident involved a

tractor trailer, and Plaintiffs’ counsel’s assertion regarding the value of this matter, Defendants

have a good-faith basis to believe that the matter in controversy in this action exceeds the sum or

value of $75,000, exclusive of interest and costs. Thus, the amount is controversy requirement is

satisfied pursuant to 28 U.S.C. § 1322(a). This action is, therefore, a civil action of which this

Court has original jurisdiction under 28 U.S.C. § 1332 and one which may be removed by

Defendant pursuant to 28 U.S.C. §§ 1441(b) and 1446 in that it is a civil action wherein the matter

in controversy exceeds the sum of $75,000, exclusive of interest and costs, and is between citizens

of different states.

              THE REMOVAL IS TIMELY AND PROCEDURALLY PROPER

        9.      Plaintiff filed his Complaint in state court on or around June 17, 2019.

        10.     Although, Defendants have not yet been served with a copy of the Summons and

Complaint, Defendants learned of the lawsuit on July 1, 2019 as part of its own investigation.

Defendants did not receive the Complaint prior to this date. Therefore, this Notice of Removal is

filed within 30 days of first notice of the lawsuit and less than one year after commencement of

the State Court Action. As such, it is timely under 28 U.S.C. § 1446(b).

        11.     All defendants consent to the removal of this action to the United States District

Court for the District of New Jersey.

        12.     Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Defendants’ response to the Complaint is

not due to be served until July 22, 2019.

                               FILING OF REMOVAL PAPERS

        13.     Pursuant to 28 U.S.C. § 1446(d), Defendants concurrently herewith gives written

notice of filing of this Notice of Removal to the Plaintiff and to the Superior Court, Camden




                                                 -3-
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 4 of 18 PageID: 4



County, New Jersey. A copy of that Notice is attached to this Removal. (See Exhibit 2 (without

exhibits)).

        WHEREFORE, Defendants Harlan B. Pyles and B&S Pyles Trucking LLC (improperly

pled as B&S Trucking LLC and/or B&S Pyles Trucking LLC) hereby removes Case Number

CAM-L-2444-19 from the Superior Court of New Jersey, Law Division, Camden County to this

Court for determination and respectfully requests that this Court make and enter an Order of

Removal of Case Number CAM-L-2444-19.

                                               Respectfully submitted,
                                               BRESSLER, AMERY & ROSS, P.C.
                                               Attorneys for Defendants
                                               Harlan B. Pyles and B&S Pyles Trucking LLC



                                       By:
Dated: July 12, 2019                                    MaryJane Dobbs



                             LOCAL RULE 11.2 CERTIFICATION

        Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that, at the time of filing

the within, the undersigned is not aware that the matter in controversy is the subject of actions

pending in any other court, or of any pending arbitration or administrative proceeding, except as

disclosed herein.

                                               Respectfully submitted,
                                               BRESSLER, AMERY & ROSS, P.C.
                                               Attorneys for Defendants
                                               Harlan B. Pyles and B&S Pyles Trucking LLC



                                       By:
Dated: July 12, 2019                                    MaryJane Dobbs




                                                  -4-
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 5 of 18 PageID: 5



                                CERTIFICATE OF SERVICE


       On this day, I certify that a copy of the above and foregoing notice was caused to be filed

with the United States District Court for the District of New Jersey by ECF.

       I also hereby certify that a true copy of the above and foregoing notice was electronically

filed by e-Courts with the Clerk’s Office, Superior Court of New Jersey, Camden County Hall of

Justice, 101 S. 5th Street, Camden, New Jersey 08103.

       I also hereby certify that a true copy of the above and foregoing notice was delivered by

Lawyers’ Service to:

                              Craig R. Levin, Esq.
                              FRIEDMAN & LEVIN ASSOCIATES
                              1940 Route 70 East, Suite 2
                              Cherry Hill, New Jersey 08003
                              Attorney for Plaintiffs
                              Debora Smoker and Daniel Smoker




                                                            Emily J. Bordens
Dated: July 12, 2019




                                               -5-
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 6 of 18 PageID: 6




                      Exhibit 1
    CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 1 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 7 of 18 PageID: 7
    CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 2 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 8 of 18 PageID: 8
    CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 3 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 9 of 18 PageID: 9
      CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 4 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 10 of 18 PageID: 10
      CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 5 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 11 of 18 PageID: 11
      CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 6 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 12 of 18 PageID: 12
      CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 7 of 7 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 13 of 18 PageID: 13
         CAM-L-002444-19 06/17/2019 3:34:32 PM Pg 1 of 1 Trans ID: LCV20191060794
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 14 of 18 PageID: 14




                        Civil Case Information Statement
Case Details: CAMDEN | Civil Part Docket# L-002444-19

Case Caption: SMOKER DEBORA VS PYLES HARLAN                      Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
Case Initiation Date: 06/17/2019                                 VERBAL THRESHOLD)
Attorney Name: CRAIG R LEVIN                                     Document Type: Complaint with Jury Demand
Firm Name: FRIEDMAN & LEVIN ASSOCIATES                           Jury Demand: YES - 6 JURORS
Address: 1940 ROUTE 70 EAST SUITE 2                              Hurricane Sandy related? NO
CHERRY HILL NJ 08003                                             Is this a professional malpractice case? NO
Phone:                                                           Related cases pending: NO
Name of Party: PLAINTIFF : Smoker, Debora                        If yes, list docket numbers:
Name of Defendant’s Primary Insurance Company                    Do you anticipate adding any parties (arising out of same
(if known): None                                                 transaction or occurrence)? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO                     Title 59? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/17/2019                                                                                               /s/ CRAIG R LEVIN
Dated                                                                                                               Signed
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 15 of 18 PageID: 15




                       Exhibit 2
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 16 of 18 PageID: 16



MaryJane Dobbs, Esq. (No. 017121989)
BRESSLER, AMERY & ROSS, P.C.
325 Columbia Turnpike
Florham Park, New Jersey 07932
(973) 514-1200
Attorneys for Defendants
Harlan B. Pyles and B&S Pyles Trucking, LLC

                                                   SUPERIOR COURT OF NEW JERSEY
 DEBORA SMOKER, DANIEL SMOKER,
                                                   CAMDEN COUNTY – LAW DIVISION
                                                   Docket No.: CAM-L-00244-19
        Plaintiffs,
                                                                 Civil Action
 vs.

 HARLAN B. PYLES and B&S TRUCKING
 LLC and/or B&S PYLES TRUCKING LLC
 and JOHN DOE #1-20 (inclusive, fictitiously        NOTICE OF FILING OF REMOVAL
 named defendants), and ABC CORP #1-20
 (inclusive, fictitiously named defendants), and
 XYZ COMPANY (inclusive fictitiously
 named defendants)

        Defendants.

TO:    Clerk’s Office
       Superior Court of New Jersey
       Camden County Hall of Justice
       101 S. 5th Street
       Camden, New Jersey 08103

       Craig R. Levin, Esq.
       FRIEDMAN & LEVIN ASSOCIATES
       1940 Route 70 East, Suite 2
       Cherry Hill, New Jersey 08003
       Attorney for Plaintiffs
       Debora Smoker and Daniel Smoker

       YOU ARE HEREBY NOTIFIED that, on or about the 12th day of July, 2019, Defendants

Harlan B. Pyles (“Mr. Pyles”) and B&S Pyles Trucking LLC (improperly pled as B&S Trucking

LLC and/or B&S Pyles Trucking LLC) (“B & S”) (collectively, “Defendants”) caused to be filed

in the United States District Court for the District of New Jersey a Notice of Removal removing
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 17 of 18 PageID: 17



the above-styled action from the Superior Court of New Jersey, Law Division of Camden County,

New Jersey, to the United States District Court for the District of New Jersey. A copy of the

Notice of Removal is attached hereto as Exhibit 1. The filing of this Notice with the Clerk of

Superior Court of Camden County, New Jersey effected immediate removal of this action to the

United States District Court for the District of New Jersey.

        PLEASE TAKE FURTHER NOTICE that this Notice of that filing is given pursuant to

the provisions of 28 U.S.C. §1446(d) as amended.


                                             Respectfully submitted,
                                             BRESSLER, AMERY & ROSS, P.C.
                                             Attorneys for Defendants
                                             Harlan B. Pyles and B&S Pyles Trucking LLC



                                      By:
Dated: July 12, 2019                                  MaryJane Dobbs




5312940_1
                                                -2-
Case 1:19-cv-15251-JHR-AMD Document 1 Filed 07/12/19 Page 18 of 18 PageID: 18



                                 CERTIFICATE OF SERVICE


        On this day, I certify that the above and foregoing notice was caused to be electronically

filed with the Clerk’s Office, Superior Court of New Jersey, Camden County Hall of Justice, 101

S. 5th Street, Camden, New Jersey 08103 by e-Courts.

        I also hereby certify that a true copy of the above and foregoing notice was delivered by e-

Courts and Lawyers’ Service to:

                              Craig R. Levin, Esq.
                              FRIEDMAN & LEVIN ASSOCIATES
                              1940 Route 70 East, Suite 2
                              Cherry Hill, New Jersey 08003
                              Attorney for Plaintiffs
                              Debora Smoker and Daniel Smoker




                                                             Emily J. Bordens
Dated: July 12, 2019




5312940_1
                                                -3-
